Case 7:20-cr-00017-VB Document 22 Filed 08/06/20 Page 1 of 1

   

AE EOS Reed et me pM ee
TRAM et

USBC SONY
DOCUMENT
ELECTRONICALE 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 

 

 

onna-roes - “-X DOCH oe ,
UNITED STATES OF AMERICA, . pare ritea 7G, /24 |
, ORDER SSR OO ol |
JUAN CARLOS PEREZ-MERA, . 20 CRI7(VB). |
Defendant. |

- x |

 

Sentencing in this case is scheduled for November 6, 2020, at 3:00 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.
Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.
Dated: August 6, 2020 |
White Plains, NY |

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
